     Case 5:20-cv-01493-MCS-SHK Document 58 Filed 01/28/21 Page 1 of 8 Page ID #:445




 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
12
13      SECURITIES AND EXCHANGE                     Case No. 5:20-cv-01493-MCS-SHK
14      COMMISSION,
15                   Plaintiff,                     [PROPOSED] FINAL JUDGMENT AS
                                                    TO DEFENDANT ANTHONY TODD
16            vs.                                   JOHNSON
17      ANTHONY TODD JOHNSON, et al.,
18                   Defendants.
19
20
21          The Securities and Exchange Commission having filed a Complaint and
22    Defendant Anthony Todd Johnson (“Defendant”) having entered a general
23    appearance; consented to the Court’s jurisdiction over Defendant and the subject
24    matter of this action; consented to entry of this Judgment without admitting or
25    denying the allegations of the Complaint (except as to jurisdiction and except as
26    otherwise provided herein in paragraph VII); waived findings of fact and conclusions
27    of law; and waived any right to appeal from this Judgment:
28

                                                   1
     Case 5:20-cv-01493-MCS-SHK Document 58 Filed 01/28/21 Page 2 of 8 Page ID #:446




 1                                               I.
 2          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
 3    permanently restrained and enjoined from violating, directly or indirectly, Section
 4    10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
 5    78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
 6    any means or instrumentality of interstate commerce, or of the mails, or of any
 7    facility of any national securities exchange, in connection with the purchase or sale of
 8    any security:
 9          (a)       to employ any device, scheme, or artifice to defraud;
10          (b)       to make any untrue statement of a material fact or to omit to state a
11                    material fact necessary in order to make the statements made, in the light
12                    of the circumstances under which they were made, not misleading; or
13          (c)       to engage in any act, practice, or course of business which operates or
14                    would operate as a fraud or deceit upon any person.
15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
16    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
17    binds the following who receive actual notice of this Judgment by personal service or
18    otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
19    (b) other persons in active concert or participation with Defendant or with anyone
20    described in (a).
21                                               II.
22          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
23    Defendant is permanently restrained and enjoined from violating Section 17(a) of the
24    Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
25    of any security by the use of any means or instruments of transportation or
26    communication in interstate commerce or by use of the mails, directly or indirectly:
27          (a)       to employ any device, scheme, or artifice to defraud;
28          (b)       to obtain money or property by means of any untrue statement of a

                                                       2
     Case 5:20-cv-01493-MCS-SHK Document 58 Filed 01/28/21 Page 3 of 8 Page ID #:447




 1                 material fact or any omission of a material fact necessary in order to
 2                 make the statements made, in light of the circumstances under which
 3                 they were made, not misleading; or
 4          (c)    to engage in any transaction, practice, or course of business which
 5                 operates or would operate as a fraud or deceit upon the purchaser.
 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
 7    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
 8    binds the following who receive actual notice of this Judgment by personal service or
 9    otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
10    (b) other persons in active concert or participation with Defendant or with anyone
11    described in (a).
12                                              III.
13          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
14    Defendant is permanently restrained and enjoined from violating Section 5 of the
15    Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any
16    applicable exemption:
17          (a)    Unless a registration statement is in effect as to a security, making use of
18                 any means or instruments of transportation or communication in
19                 interstate commerce or of the mails to sell such security through the use
20                 or medium of any prospectus or otherwise;
21          (b)    Unless a registration statement is in effect as to a security, carrying or
22                 causing to be carried through the mails or in interstate commerce, by any
23                 means or instruments of transportation, any such security for the purpose
24                 of sale or for delivery after sale; or
25          (c)    Making use of any means or instruments of transportation or
26                 communication in interstate commerce or of the mails to offer to sell or
27                 offer to buy through the use or medium of any prospectus or otherwise
28                 any security, unless a registration statement has been filed with the

                                                       3
     Case 5:20-cv-01493-MCS-SHK Document 58 Filed 01/28/21 Page 4 of 8 Page ID #:448




 1                 Commission as to such security, or while the registration statement is the
 2                 subject of a refusal order or stop order or (prior to the effective date of
 3                 the registration statement) any public proceeding or examination under
 4                 Section 8 of the Securities Act [15 U.S.C. § 77h].
 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
 6    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
 7    binds the following who receive actual notice of this Judgment by personal service or
 8    otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
 9    (b) other persons in active concert or participation with Defendant or with anyone
10    described in (a).
11                                             IV.
12          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
13    Defendant is permanently restrained and enjoined from violating, directly or
14    indirectly, Section 15(a) of the Exchange Act, 15 U.S.C. § 78o(a), which makes it
15    unlawful for any broker or dealer which is either a person other than a natural person
16    or a natural person, to make use of the mails or any means or instrumentality of
17    interstate commerce to effect any transactions in, or to induce or attempt to induce the
18    purchase or sale of, any security (other than an exempted security or commercial
19    paper, bankers’ acceptances, or commercial bills) unless such broker or dealer is
20    registered in accordance with Section 15(b) of the Exchange Act, 15 U.S.C. § 78o(b).
21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
22    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
23    binds the following who receive actual notice of this Judgment by personal service or
24    otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
25    (b) other persons in active concert or participation with Defendant or with anyone
26    described in (a).
27
28

                                                     4
     Case 5:20-cv-01493-MCS-SHK Document 58 Filed 01/28/21 Page 5 of 8 Page ID #:449




 1                                             V.
 2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
 3    Defendant shall pay, jointly and severally with co-defendants Jeremy Johnson and
 4    Green Bud Initiatives LLC, disgorgement of $2,776,726.00, representing net profits
 5    gained as a result of the conduct alleged in the Complaint, together with prejudgment
 6    interest thereon in the amount of $222,575.00 for a total of $2,999,301.00, which the
 7    Court finds is for the benefit of investors. The Court further imposes a civil penalty
 8    against Defendant in the amount of $192,768 pursuant to Section 20(d) of the
 9    Securities Act [15 U.S.C. § 77t(d)] and Section 21(d) of the Exchange Act [15 U.S.C.
10    § 78u(d)(3)]. Defendant shall satisfy these obligations by paying for aforementioned
11    sums to the Securities and Exchange Commission with 30 days after entry of this
12    Final Judgment.
13          Defendant may transmit payment electronically to the Commission, which will
14    provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
15    be made directly from a bank account via Pay.gov through the SEC website at
16    http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
17    check, bank cashier’s check, or United States postal money order payable to the
18    Securities and Exchange Commission, which shall be delivered or mailed to
19          Enterprise Services Center
20          Accounts Receivable Branch
21          6500 South MacArthur Boulevard
22          Oklahoma City, OK 73169
23    and shall be accompanied by a letter identifying the case title, civil action number,
24    and name of this Court; Anthony Todd Johnson as a defendant in this action; and
25    specifying that payment is made pursuant to this Final Judgment.
26          Defendant shall simultaneously transmit photocopies of evidence of payment
27    and case identifying information to the Commission’s counsel in this action. By
28    making this payment, Defendant relinquishes all legal and equitable right, title, and

                                                    5
     Case 5:20-cv-01493-MCS-SHK Document 58 Filed 01/28/21 Page 6 of 8 Page ID #:450




 1    interest in such funds and no part of the funds shall be returned to Defendant.
 2          The Commission may enforce the Court’s judgment for disgorgement and
 3    prejudgment interest by using all collection procedures authorized by law, including,
 4    but not limited to, moving for civil contempt at any time after 30 days following entry
 5    of this Final Judgment. The Commission may enforce the Court’s judgment for
 6    penalties by the use of all collection procedures authorized by law, including the
 7    Federal Debt Collection Procedures Act, 28 U.S.C. § 3001 et seq., and moving for
 8    civil contempt for the violation of any Court orders issued in this action.
 9          Defendant shall pay post judgment interest on any amounts due after 30 days
10    of the entry of this Final Judgment pursuant to 28 U.S.C. § 1961.
11          The Commission shall hold the funds (collectively, the “Fund”) until further
12    order of this Court. The SEC may propose a plan to distribute the Fund subject to the
13    Court’s approval, and the Court shall retain jurisdiction over the administration of
14    any distribution of the Fund.
15          The Commission may propose a plan to distribute the Fund subject to the
16    Court’s approval. Such a plan may provide that the Fund shall be distributed
17    pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of
18    2002. The Court shall retain jurisdiction over the administration of any distribution
19    of the Fund and the Fund may only be disbursed pursuant to an Order of the Court.
20          Regardless of whether any such Fair Fund distribution is made, amounts
21    ordered to be paid as civil penalties pursuant to this Judgment shall be treated as
22    penalties paid to the government for all purposes, including all tax purposes. To
23    preserve the deterrent effect of the civil penalty, Defendant shall not, after offset or
24    reduction of any award of compensatory damages in any Related Investor Action
25    based on Defendant’s payment of disgorgement in this action, argue that he is entitled
26    to, nor shall he further benefit by, offset or reduction of such compensatory damages
27    award by the amount of any part of Defendant’s payment of a civil penalty in this
28    action (“Penalty Offset”). If the court in any Related Investor Action grants such a

                                                     6
     Case 5:20-cv-01493-MCS-SHK Document 58 Filed 01/28/21 Page 7 of 8 Page ID #:451




 1    Penalty Offset, Defendant, within 30 days after entry of a final order granting the
 2    Penalty Offset, notify the Commission’s counsel in this action and pay the amount of
 3    the Penalty Offset to the United States Treasury or to a Fair Fund, as the Commission
 4    directs. Such a payment shall not be deemed an additional civil penalty and shall not
 5    be deemed to change the amount of the civil penalty imposed in this Judgment. For
 6    purposes of this paragraph, a “Related Investor Action” means a private damages
 7    action brought against Defendant by or on behalf of one or more investors based on
 8    substantially the same facts as alleged in the Complaint in this action.
 9                                              VI.
10           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
11    Consent is incorporated herein with the same force and effect as if fully set forth
12    herein, and that Defendant shall comply with all of the undertakings and agreements
13    set forth therein.
14                                              VII.
15           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
16    purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
17    11 U.S.C. § 523, the allegations in the complaint are true and admitted by Defendant,
18    and further, any debt for disgorgement, prejudgment interest, civil penalty or other
19    amounts due by Defendant under this Judgment or any other judgment, order, consent
20    order, decree or settlement agreement entered in connection with this proceeding, is a
21    debt for the violation by Defendant of the federal securities laws or any regulation or
22    order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy
23    Code, 11 U.S.C. §523(a)(19).
24                                              VIII.
25           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
26    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
27    Judgment.
28

                                                        7
     Case 5:20-cv-01493-MCS-SHK Document 58 Filed 01/28/21 Page 8 of 8 Page ID #:452




 1                                             IX.
 2          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
 3    Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
 4    and without further notice.
 5
 6      Dated: January 28, 2021
 7                                                   ________________________________
 8                                                   MARK C. SCARSI
                                                     UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     8
